Citation Nr: 0631290	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  05-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 











INTRODUCTION


The appellant had active military service from April 1966 to 
March 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Huntington, West Virginia.                 


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
appellant's service-connected bilateral hearing loss is 
manifested by average pure tone thresholds of 63.75 to 65 
decibels in the right ear and 67.5 to 70 decibels in the left 
ear, and speech discrimination scores of 72 to 80 percent in 
the right ear and 72 to 80 percent in the left ear.  

2.  During the period on appeal, the appellant had Level IV 
or V hearing in the right ear and Level IV or VI hearing in 
the left ear.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for an evaluation in 
excess of 20 percent for service-connected bilateral hearing 
loss, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's increased rating claim, a 
letter dated in January 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
appellant was also accorded VA examinations in January 2004 
and March 2005.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In August 1977, the appellant underwent a VA audiological 
evaluation.  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 5, 5, 10, 25, and 60 decibels, respectively, with a 
pure tone average of 25 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 15, 5, 10, 35, and 50 decibels, with a pure tone 
average of 25 decibels.  Speech discrimination percentages 
were 94 percent in his right ear and 98 percent in his left 
ear.  The examiner interpreted the results as showing high 
frequency hearing impairment in each ear.     

By a November 1977 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a zero 
percent disability rating under Diagnostic Code 6297, 
effective from November 24, 1976, for the appellant's 
service-connected bilateral hearing loss.  

In November 2003, the appellant requested that his service-
connected bilateral hearing loss be reevaluated for a higher 
rating.  At that time, the appellant stated that his 
continuing hearing loss had "weakened" his ability to 
function in the workplace.  In support of his claim for an 
increased rating, the appellant submitted private audiometric 
examination reports, dated in February 2002 and October 2003.  
The reports contained uninterpreted graphical representations 
of the appellant's auditory threshold testing results.  In 
the February 2002 report, it was noted that speech 
discrimination scores showed 92 percent at 80 decibels 
hearing loss, bilaterally.  In the October 2003 report, it 
was noted that speech discrimination scores were 96 percent 
at 75 decibels hearing loss for the right ear, and 96 percent 
at 70 decibels hearing loss for the left ear.  The examiner 
interpreted the audiometric testing results as showing a 
sensorineural hearing loss with a profound loss in the high 
frequencies.    

In January 2004, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that he had difficulty 
hearing when he was in a meeting or watching the television, 
and that he wore hearing aids.  He noted that he also had 
difficulty hearing while participating in conversations.  The 
audiological examination revealed that the appellant had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 35, 45, 55, 
70, and 85 decibels, respectively, with a pure tone average 
of 63.75 decibels.  In the left ear for the same frequencies, 
he had pure tone air conduction threshold levels of 35, 45, 
60, 80, and 95 decibels, with a pure tone average of 70 
decibels.  The following two speech discrimination scores 
were provided for the right ear: 80 percent and 72 percent.  
The speech discrimination score for the left ear was 72 
percent.  It was specifically noted that the Maryland CNC 
word list was used.  The examiner interpreted the results as 
showing mild to profound sensorineural hearing loss above 250 
Hertz, bilaterally.     

In a February 2004 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss from zero percent to 20 percent 
disabling under Diagnostic Code 6100, effective from December 
30, 2003.  The appellant disagreed with the evaluation and 
subsequently filed a timely appeal.  

In February 2004, the appellant submitted statements from 
E.S. Coffman, OD, dated in January 2004, a co-worker, Mr. 
M.P., dated in February 2004, and a friend, Ms. D.D., Ed.D., 
dated in February 2004, in support of his contention that his 
hearing had worsened.  In the statement from Dr. Coffman, Dr. 
Coffman indicated that the appellant had been his patient for 
10 years, and that he had conducted comprehensive optometric 
examinations, prescribed corrective eyewear, and treated the 
appellant for minor optical irritations.  According to Dr. 
Coffman, in the past 10 years, he had witnessed the 
appellant's diminished hearing capacity.  Dr. Coffman noted 
that with each of the appellant's office visits, he had 
observed the appellant's increasing auditory impairment.  Dr. 
Coffman reported that during examinations, the appellant 
required more attention to complete the examination.  
According to Dr. Coffman, most recently, the appellant's 
hearing had deteriorated to the degree that the hearing aids 
he had used for the past three years had not proven effective 
in improving his auditory acuity and understanding of basic 
verbal communication.  It was Dr. Coffman's opinion that the 
appellant exhibited a severe hearing impairment that impeded 
his daily functions, and that modifications for the 
appellant's hearing disability had not proven effective.  

In the February 2004 statement from Mr. P., Mr. P. indicated 
that he had worked with the appellant since 1995.  According 
to Mr. P., during that time, he had noticed that the 
appellant's hearing ability had deteriorated.  Mr. P. 
reported that much of their work involved frequent team 
collaboration and verbal communication, and that the 
appellant struggled to focus during meetings on information 
presented verbally.  Mr. P. stated that the appellant did not 
hear co-workers standing beside him or behind him.       

In the February 2004 statement from Ms. D., she stated that 
she had been friends with the appellant since 1997, and that 
since that time, his hearing had deteriorated.  Ms. D. 
indicated that when she had a conversation with the 
appellant, she had to face him and speak slowly and 
deliberately; otherwise, he did not understand what she was 
saying.  According to Ms. D., the appellant's ability to hear 
and respond to his family, co-workers, and friends, had 
worsened at "an alarming rate."  

In August 2004, the RO received VA Medical Center outpatient 
treatment records, from November 2003 to June 2004.  The 
records show intermittent treatment for the appellant's 
bilateral hearing loss.  The records reflect that in March 
2004, the appellant underwent a hearing aid fitting.  


A private audiological evaluation report, dated in August 
2004, shows that at that time, the appellant underwent an 
audiological evaluation.  The appellant stated that he had 
difficulty understanding speech in meetings or in situations 
where he was not talking directly to one person.  The 
physical examination showed that the tympanic membranes were 
normal in appearance.  According to the examiner, pure tone 
thresholds were reliably obtained with no significant air-
borne gaps.  The average hearing threshold levels for 500, 
1,000, and 2,000 Hertz were 52 decibels in the left ear and 
47 decibels in the right ear.  The Board notes that the 
report did not contain specific pure tone threshold results 
for each ear at the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz, with an average pure tone threshold result for 
each ear.  The examiner stated that the speech discrimination 
scores using "recorded W-22 wordlists" at the appellant's 
comfortable level of 80 decibels were 64 percent in the left 
ear and 84 percent in the right ear.  The impression was that 
the appellant had permanent moderate sensorineural hearing 
loss, bilaterally.  

A VA audiological examination was conducted in March 2005.  
At that time, the appellant stated that he had a set of 
hearing aids, but that he could not wear them because he was 
"allergic."  The audiological examination revealed that the 
appellant had pure tone air conduction threshold levels in 
the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 35, 45, 55, 70, and 90 decibels, respectively, with 
a pure tone average of 65 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 35, 50, 65, 80, and 90 decibels, with a pure tone 
average of 67.5 decibels.  The following two speech 
discrimination scores were provided for the right ear: 80 
percent and 72 percent.  The following two speech 
discrimination scores were provided for the left ear: 80 
percent and 76 percent.  It was specifically noted that the 
Maryland CNC word list was used.  The examiner interpreted 
the results as showing mild to profound sensorineural hearing 
loss above 250 Hertz, bilaterally.  

By a November 2005 rating action, the RO concluded that the 
assignment of December 30, 2003, as the effective date of 
increased evaluation for the appellant's service-connected 
bilateral hearing loss, was a clear and unmistakable error.  
Thus, it was the RO's determination that the effective date 
of increased evaluation should have been assigned from 
October 6, 2003, the date of treatment report indicating 
decreased hearing.  

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables. 38 C.F.R. § 4.85.  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the medical history of the veteran's conditions.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

In this case, the appellant has been assigned a 20 percent 
disability rating under Diagnostic Code 6100, effective from 
October 6, 2003, for his service-connected bilateral hearing 
loss.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.  As noted above, disability evaluations for 
hearing impairment are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann, 
3 Vet. App. at 345.


In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

In the instant case, the Board cannot apply the February 
2002, October 2003, or August 2004 audiology results obtained 
at private facilities because the audiological evaluation 
reports do not include the necessary test findings to allow 
for evaluation of the appellant's hearing loss under 
applicable VA rating criteria outlined above.  In this 
regard, although the reports contain diagnoses of 
sensorineural hearing loss with a profound loss in the high 
frequencies, and permanent moderate sensorineural hearing 
loss, bilaterally, the reports do not contain specific pure 
tone threshold results for each ear at the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz, with an average pure 
tone threshold result for each ear.  In addition, while 
speech percentages were recorded, either the examiner did not 
indicate the type of speech discrimination test used, or in 
the case of the August 2004 report, the examiner noted that 
the "recorded W-22 wordlists" test was used, rather than 
the Maryland CNC test.  As indicated above, 38 C.F.R. § 
4.85(a) requires that the Maryland CNC list be used in 
calculating hearing impairment for VA purposes.  Accordingly, 
the aforementioned private audiometric examination reports 
cannot be used for rating purposes.    

In light of the above, the Board will therefore focus on the 
January 2004 and March 2005 VA audiological examination 
reports, which contained numerical interpretations of the 
auditory thresholds for the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, and explicitly indicated the use of 
the Maryland CNC test for speech recognition.  In this 
regard, the Board notes that the audiological findings from 
the appellant's January 2004 VA audiometric examination, when 
using the 80 percent speech discrimination score for the 
right ear, translate into Level IV hearing loss for the right 
ear and Level VI hearing loss in the left ear.  See 38 C.F.R. 
§ 4.85.  Pursuant to these findings, a 10 percent disability 
evaluation is appropriate.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  However, the Board observes that the audiological 
findings when using the 72 percent speech discrimination 
score for the right ear translate into Level V hearing loss 
for the right ear and Level VI hearing loss in the left ear.  
See 38 C.F.R. § 4.85.  Pursuant to these findings, a 20 
percent disability evaluation is appropriate.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.   

In regard to the appellant's most recent VA audiological 
evaluation in March 2005, the Board notes that if the 80 
percent in the right ear and 80 percent or 76 percent in the 
left ear speech discrimination scores were used to calculate 
the level of disability, using the tables contained in 
38 C.F.R. § 4.85, the level of impairment would correlate to 
a disability evaluation of 10 percent, Level IV hearing loss 
for the right and left ears.  In addition, if the 72 percent 
in the right ear and 80 percent or 76 percent in the left ear 
speech discrimination scores were used to calculate the level 
of disability, using the tables contained in 38 C.F.R. 
§ 4.85, the level of impairment would correlate to a 
disability evaluation of 10 percent, Level V hearing loss for 
the right ear and Level IV hearing loss for the left ear.     

In this case, the appellant contends that he has difficulty 
understanding speech in most all situations, and he has 
submitted statements from Dr. Coffman, Mr. P., and Ms. D. in 
support of his contentions.  In this regard, the rating 
criteria does provide for rating exceptional patterns of 
hearing impairment under the provisions of 38 C.F.R. § 4.86.  
However, the appellant's test results from his January 2004 
and March 2005 VA audiological evaluations do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service- connected ear, or (2) a 
pure tone threshold of 30 decibels or less at 1,000 Hertz in 
any ear.  See 38 C.F.R. § 4.86.  Thus, the appellant is not 
entitled to consideration for exceptional patterns of hearing 
impairment in any ear.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  In light of the above, if the 
audiological examination findings from the appellant's most 
recent VA audiological examination in March 2005 were 
applied, a reduced rating would have been warranted.  The RO 
has clearly applied the audiological findings which are the 
most advantageous to the appellant, which are the findings 
from the January 2004 audiological evaluation using the 72 
percent speech discrimination score.  Thus, the preponderance 
of the evidence is clearly against the appellant's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, it 
must be denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2006), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service- 
connected bilateral hearing loss, interference with his 
employment is to be expected.  Nevertheless, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular scheduler standards.  The Board recognizes that the 
appellant has indicated that due to his bilateral hearing 
loss, he has trouble understanding verbal communications with 
his co-workers.  Thus, it is undisputed that the appellant's 
service-connected disability has an adverse impact on 
employment.  However, as noted above, the schedular rating 
criteria are designed to take such factors into account.  
Thus, in the appellant's case, there is no indication that 
his service-connected bilateral hearing loss is so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b). 
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


